Citation Nr: 1114060	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  00-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of Title 38, United States Code, Section 1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to August 1966, during peacetime and the Vietnam Era.  He died in May 1999.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to DIC under 38 U.S.C.A. § 1151.

In December 2009, the Board remanded the DIC claim to the AMC/RO for additional development, including obtaining the Veteran's surgery permit/consent form from the VA Medical Center (VAMC) in Jackson, Mississippi; determining whether the May 18, 1999 autopsy data from the Jackson VAMC is a complete report of the Veteran's postmortem examination and obtaining such records if incomplete; and obtaining an opinion regarding whether the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on VA's part from treatment at the Jackson VAMC.  That development was completed and the case was returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks DIC under 38 U.S.C.A. § 1151.  Specifically, she claims that the Veteran's death was the result of negligent treatment at the Jackson VAMC.  Although the Board regrets the additional delay, further development is needed prior to adjudicating the merits of the DIC claim.

As noted, in a December 2009 decision/remand, the Board determined that further development was required, and remanded the DIC claim to the RO/AMC for a determination as to whether the May 18, 1999 autopsy data from the Jackson VAMC is a complete report of the Veteran's postmortem examination and obtaining a complete record regarding the Veteran's autopsy if such records are  incomplete.  Specifically, the Board directed the AMC/RO to "[d]etermine and document for the record whether the autopsy data within the claims file comprises a complete report of the May 18, 1999 postmortem examination of the Veteran," and "[i]f not, all available autopsy records must be obtained and associated with the claims file."  The Board noted that the claims file was negative for any narrative report of the autopsy protocol performed on May 18, 1999, as indicated on the Veteran's May 1999 Certificate of Death.  Instead, the claims file contained "a VA computer printout titled 'AUTOPSY' that includes numerical listing of provisional and final anatomic diagnoses," and it is unclear whether such document constitutes a complete report or record of the Veteran's May 18, 1999 autopsy/postmortem examination.   See December 2009 Board Decision/Remand.  

Review of the claims folder is negative for any attempts by the AMC/RO to determine whether the May 18, 1999 autopsy data (May 18, 1999 VA computer printout titled "AUTOPSY") from the Jackson VAMC is a complete report of the Veteran's postmortem examination, and if not, any attempts by the AMC/RO to obtain a complete record/report regarding the Veteran's autopsy.

As such, the RO/AMC failed to comply with the Board's December 2009 remand order requesting a determination as to whether the May 18, 1999 autopsy data from the Jackson VAMC is a complete report of the Veteran's postmortem examination and obtaining a complete record regarding the Veteran's autopsy if such records are  incomplete, and such records and/or attempts to obtain a complete report of the Veteran's May 18, 1999 autopsy/postmortem examination must be associated with the Veteran's claims file.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the RO/AMC failed to make a determination as to whether the May 18, 1999 autopsy data from the Jackson VAMC is a complete report of the Veteran's postmortem examination and obtain a complete record regarding the Veteran's autopsy if such records are  incomplete, as requested by the December 2009 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, as outlined in the December 2009 Board Remand, the RO/AMC should again determine and document for the record whether the autopsy data (May 18, 1999 VA computer printout titled "AUTOPSY") from the Jackson VAMC comprises a complete report of the May 18, 1999 postmortem examination/autopsy of the Veteran.  If not, all available autopsy records must be obtained and associated with the claims file.  

2.  After completion of the above requested development and if the AMC/RO associates with the claims file a postmortem examination/autopsy report different from the May 18, 1999 VA computer printout titled "AUTOPSY," the claims folder should be returned to the same physician at the Biloxi VAMC who provided April 2010 opinion regarding whether the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on VA's part from treatment at the Jackson VAMC for an addendum as to whether the postmortem examination/autopsy obtained as a result of this REMAND changes any of the opinions provided by the April 2010 physician.

If the AMC/RO associates with the claims file a postmortem examination/autopsy report different from the May 18, 1999 VA computer printout titled "AUTOPSY" and the April 2010 physician is not available, as directed in the December 2009 Board Remand, the AMC/RO submit the claims file in its entirety to a vascular, neurology, or cardiology specialist (in order of preference) for a review of the medical record and resulting specialist's opinion.   

The entire claims folder must be reviewed by the examiner(s) in conjunction with examination(s) and the report(s) should state that such review has been accomplished.  The examiner should note all evidence relied on in rendering any opinion.  A complete rationale should be provided for any opinion. 

The reviewing physician is specifically requested to render an opinion in response to each of the following:  
(a)  Was the Veteran's death, the precipitating left-sided cerebrovascular accident, or the in-surgery hypotensive event proximately caused by any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing surgical treatment and hospital care in May 1999?
(b)  Was the Veteran's death, the precipitating left-sided cerebrovascular accident, or the in-surgery hypotensive event a risk of such type as to be reasonably foreseeable or not reasonably foreseeable?  (For the purposes of this determination, reasonable foreseeability is based upon consideration of whether the risk of this event was the type of risk that a reasonable health care provider would have disclosed in connection with required informed consent procedures.)   
(c)  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider during the hospital admission in question?
(d)  As described by a witness for the appellant in the March 2000 DRO hearing, was the provision of blood thinning medication within the appropriate standard of care given the Veteran's post-operative condition?
(e)  Was the May 1999 surgical treatment or subsequent VA hospital care the actual cause of the Veteran's death?

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's claim for entitlement to DIC under 38 U.S.C.A. § 1151 taking into account any newly obtained evidence.  In addition, the Veteran should be notified of the laws and regulations relevant to effective date claims, to include but not limited to 38 C.F.R. § 3.400 (2010).  If the increased evaluation claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.            

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


